DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 1, 2021 has been entered.  Amendment of claims 1-3 and 5-14 is acknowledged.  Claim 4 has been cancelled.  Claims 13-15 are withdrawn pursuant to Applicants' election filed on October 5, 2020.  Claims 16-17 have been newly added.  Claims 1-3, 5-12 and 16-17 are currently under consideration in this application.
The objections to claims 1-12 are withdrawn in view of Applicant's amendments.
The rejection of claims 1-3 and 6-12 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Blanda (US9050336B2) are withdrawn in view of Applicant's claim amendments.

Response to Arguments
	Applicant's arguments filed 12/26/2019 have been fully considered but they are not persuasive. Applicant traversed the rejection of the claims under 35 U.S.C. 101 by arguing the released botulinum neurotoxin and the hyaluronic acid would not be present in sufficient amounts to generate the presently claimed invention; however, the recited concentrations do not add a markedly different characteristic, i.e. they do not change the structure or function of naturally occurring botulinum neurotoxin or hyaluronic acid. .
Applicant traversed the rejection of claim 4 (amended claim 1) under 35 U.S.C. 103 over Blanda in view of Kukreja by arguing Kukreja does not discuss how much the amount of botulinum neurotoxin should be reduced to maintain a functional composition. Kukreja teaches neutralizing antibodies can form in patients receiving therapeutic BoNT/A (botulinum neurotoxin A) preparations that render the patient partially or completely unresponsive to further treatments; therefore, one of ordinary skill would be motivated to lower the botulinum neurotoxin units as suggested by Kukreja and the concentration can be optimized by routine experimentation. Applicant points to Kukreja's disclosure (Arguments Pg. 11, ¶ 1) to show the current Botox formulation containing a lower concentration of 5 ng protein per 100 units does not produce any detectable neutralizing antibodies in at least one treatment.  In response to this argument, Kukreja also discloses the doses of botulinum neurotoxin preparations used in esthetic applications are lower than those used for therapeutic purposes, neutralizing antibodies production and resulting treatment failure have been observed following low-dose applications of current BoNT/A preparations in esthetics, and reports of secondary treatment failure are also emerging (Kukreja Pg. 178, left column, last line – right column, first paragraph). Therefore, one of ordinary skill would be motivated to lower the botulinum neurotoxin units. 
	Applicant further argues the motivation for lowering the botulinum neurotoxin units in the composition by referencing alternative modifications in Kukreja and Blanda so the resultant formulation is less immunogenic (Arguments Pg. 11, ¶ 3); however, Kukreja also discloses a correlation between antibody formation and protein concentration (Kukreja Pg. 178, ¶ 2: Analysis of factors, including the influence of age and cumulative dose, suggested that the low risk of antibody formation on treatment with the current Botox® formulation was related to lower protein exposure in patients). 
	Applicant argues (Arguments Pg. 12, Part C) the cited references do not teach or suggest hyaluronic acid that has an average molecular weight between 2.5 MDa to 4.5 MDa, because Blanda teaches a preferred embodiment between about 1.3 million and 1.6 million. In response to this argument, disclosed examples and preferred embodiments do not constitute teaching away from a broader disclosure or nonpreferred embodiments. Blanda discloses the hyaluronic acid can be a polymeric hyaluronic acid with a molecular weight between about 10,000 Daltons and about 20 million Daltons (Blanda Col. 5, lines 19-24).  Therefore, the rejections are maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5-12 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claims are directed to a composition of botulinum neurotoxin and non-crosslinked hyaluronic acid.  As noted in the specification and as evidenced by Blanda and Gupta, botulinum neurotoxin and hyaluronic acid are naturally occurring products (Instant Specification Pg. 1, lines 11-18: “Botulinum neurotoxin” (BoNT) can be regarded as a general term for a group of several, very similar neurotoxic proteins.  The naturally occurring botulinum neurotoxin is produced by an anaerobic and spore-forming bacterium Clostridium botulinum and rarely by other Clostridium species, such as C. butyricum, C. barati and C. argentinense.  There are currently eight different serotypes of the toxin known as type A, B, Ci, C2, D, E, F and G.  Some of these types such as A, B, E and F are toxic for human beings while Types C, D and G more often cause toxicity for example in birds, horses, cattle and primates; Blanda US9050336: Col. 1, lines 27-29: Hyaluronic acid (also called hyaluronan or Sodium hyaluronate) is a naturally occurring polysaccharide found in joints, connective tissue and the eye; Col. 1, lines 56-61: The anaerobic, gram positive bacterium Clostridium botulinum produces a potent polypeptide neurotoxin called botulinum neurotoxin toxin which causes a neuroparalytic illness in humans and animals referred to as botulism.  Botulinum toxin type A is the most lethal natural biological agent known to man; Gupta 2019 Pg. 2, Col. 1, Physico-chemical Properties and Physiological Functions, ¶ 2: A person with an average weight of 70 kg has about 15 g of HA, which is present in joints, skin, eyes and other organs and tissues (connective, epithelial, and neural) of the body. Out of 15 g total HA, 5 g 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Prior Rejection – Maintained, Modified and Extended to Claims 1-2, 7-12 and 16-17) Claims 1-2, 5, 7-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blanda (US9050336B2) in view of Kukreja (Kukreja, R. et al. The botulinum toxin as a therapeutic agent: molecular and pharmacological insights, 2015, Research and Reports in Biochemistry, 173-183). 
Regarding claims 1 and 2, Blanda teaches a composition comprising purified or recombinant botulinum neurotoxin type A and non-crosslinked hyaluronic acid with an average molecular weight including the range of 2.5 MDa to 4.5 MDa (Blanda Col. 5, lines 12-15: Our invention is a pharmaceutical composition comprising a botulinum neurotoxin and a viscous carrier for the botulinum neurotoxin. The viscous carrier can be selected from the group of viscous carriers consisting of hyaluronic acid; Col. 5, lines 19-24: Preferably, the viscous carrier is a hyaluronic acid, such as a non-crosslinked hyaluronic acid or a cross linked hyaluronic acid. The hyaluronic acid can be a polymeric hyaluronic acid with a molecular weight between about 10,000 Daltons and about 20 million Daltons; Col. 5, lines 41-42: The botulinum neurotoxin is preferably a botulinum neurotoxin type A; Col. 4, lines 16-22: “Botulinum toxin' means a botulinum neurotoxin type A, B, C, D, E, F or G as either pure toxin (i.e. the about 150 kiloDalton molecular weight neurotoxic component) or as a botulinum toxin complex (about 300 to about 900 kiloDaltons molecular weight), including recombinant, chimeric, hybrid, retargeted, and amino acid sequence modified botulinum neurotoxins).
Blanda teaches a higher dose of botulinum neurotoxin per milligram of hyaluronic acid (Blanda Col. 10, lines 12-15: 100 mouse LD50 units of toxin and 1 mg/crosslinked hyaluronic acid) than required in claim 1.
Kukreja teaches a higher total protein content of botulinum neurotoxin might contribute to formation of neutralizing antibodies that can render a patient unresponsive to further treatments (Kukreja Pg. 177 Col. 2, Immunogenicity and clinical response, lines 3-9: As with any therapeutic protein, the host immune system may recognize any part of the neurotoxin as foreign and potentially elicit an immune response, particularly with repeated administration. This may lead to the formation of neutralizing antibodies against BoNT, which may block its biological activity resulting in antibody-induced therapy failure; lines 13-16: The formation of neutralizing antibodies in patients receiving therapeutic BoNT/A (botulinum neurotoxin A) preparations can render the patient partially or completely unresponsive to further treatments; Pg 178, Col. 1, ¶ 2, lines 1-3: Clinical studies have suggested that higher total protein content might contribute to greater chance of formation of neutralizing antibodies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blanda's composition to lower the botulinum neurotoxin units as suggested by Kukreja to minimize an immune response that would render the treatment ineffective (Kukreja Pg. 177 Col. 2, Immunogenicity and clinical response, lines 13-16: The formation of neutralizing antibodies in patients receiving therapeutic BoNT/A (botulinum neurotoxin A) preparations can render the patient partially or completely unresponsive to further treatments).
Regarding claim 5, Blanda teaches the composition further comprises salt, neurotoxin stabilizing agent (Instant Specification Pg. 10, lines 15-18: neurotoxin stabilizing agent is human serum albumin), and buffer (Blanda Col. 11, lines 52-55: The formulation is formulated using excipients that are fully biocompatible (i.e. non-toxic) and is buffered at physiological pH by the low concentration of sodium phosphate salts; rendered isotonic with sodium chloride, and use Water for Injection; Col. 11, lines 8-10: Preferably the botulinum toxin used is BOTOX(R), which is a lyophilized, powdered form of a botulinum toxin type A stabilized with albumin and sodium chloride; Col. 11, lines 21-22: Thus, the reconstituted botulinum toxin is mixed with the sodium hyaluronate concentrate to form a gel, and the phosphate buffers are then added), but does not teach a crystallization inhibitor (Instant Specification Pg. 10, lines 23-26: sugars such as sucrose). 
Kukreja teaches salt, neurotoxin stabilizing agent and crystallization inhibitors are added to compositions comprising botulinum toxin to stabilize the composition during storage (Kukreja Pg. 177 Col. 1, ¶ 3, lines 1-3: Excipients such as human serum albumin and NaCl or lactose or sucrose are added to the toxin formulations to minimize the risk of product inactivation during long-term storage). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blanda's composition to include a crystallization inhibitor as taught by Kukreja to stabilize the composition during long-term storage (Kukreja Pg. 177 Col. 1, ¶ 3, lines 1-3: Excipients such as human serum 
Claims 7-9 and 12 recite an intended use of the composition and claims 10-11 recite intended results of the composition.  Blanda in view of Kukreja disclose the composition of claim 1; therefore, the limitations of claims 7-12 are inherently disclosed. 
Regarding claims 16-17, Blanda teaches the composition comprises at least 0.25 mg of non-crosslinked hyaluronic acid and at least 40 total units of botulinum neurotoxin (Blanda Col. 10, lines 12-15: 100 mouse LD50 units of toxin and 1 mg/crosslinked hyaluronic acid).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blanda (US9050336B2) in view of Kukreja (Kukreja, R. et al. The botulinum toxin as a therapeutic agent: molecular and pharmacological insights, 2015, Research and Reports in Biochemistry, 173-183) as evidenced by Tosoh (Tosoh Application Note, Analysis of Hyaluronic Acid Using the EcoSEC GPC System, 2020, https://www.ecosec.eu//SharedTBGFileLibrary/TBG/Products%20Download/Application%20Note/a17i17a.pdf, 1-3).
Regarding claim 3, Blanda in view of Kukreja teaches the polydispersity index of the non-crosslinked hyaluronic acid is from 1.1 to 4.0 (Blanda Col. 5, lines 19-24: Preferably, the viscous carrier is a hyaluronic acid, such as a non-crosslinked hyaluronic acid or a cross linked hyaluronic acid. The hyaluronic acid can be a polymeric hyaluronic acid with a molecular weight between about 10,000 Daltons and about 20 million Daltons; evidenced by Tosoh Pg. 1 Col. 1, ¶ 1, lines 4-7: Hyaluronic acid 4 to 107 g/mol with a polydispersity index (PDI) >1.3; Pg. 2, Table 1: PDI of non-crosslinked hyaluronic acid is 2.727).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blanda (US9050336B2) in view of Kukreja (Kukreja, R. et al. The botulinum toxin as a therapeutic agent: molecular and pharmacological insights, 2015, Research and Reports in Biochemistry, 173-183) as evidenced by Owen (Owen, S. et al. Hyaluronic Acid, 2017, Comprehensive Biomaterials II, Chapter 2.14, 306-331).
Regarding claim 6, Blanda in view of Kukreja teaches the composition has a dynamic viscosity from 1.5 to 4 Pa*s (1500 to 4000 cps) at 25°C and an oscillation frequency at 1 Hz (Blanda Col. 5, lines 28-31: The pharmaceutical composition can have a viscosity of between about 1000 cps and about 300,000 cps at 25°C., at a shear rate of 0.1/second or between about 100 cps and about 1,000 cps at 25°C., at a shear rate of 0.1/second; The viscosity range at 0.1 Hz taught by Blanda encompasses the velocity range at 1 Hz recited by the instant claim as evidenced by Owen 2.14.3.4, lines 4-6: an aqueous solution of HA is non-Newtonian; the viscosity of an HA changes as the shear rate changes. Specifically, as the shear rate increases, the viscosity of an HA solution decreases).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                            
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657